        Case 1:21-cv-00519-PGG-KHP Document 20 Filed 08/02/21 Page 1 of 5




                                                                                              08/02/2021

GEORGIA M. PESTANA                       THE CITY OF NEW YORK                                   Andrey Udalov
Acting Corporation Counsel                                                        E-mail: audalov@law.nyc.gov
                                        LAW DEPARTMENT                                   Phone: (212) 356-2344
                                            100 CHURCH STREET
                                            NEW YORK, NY 10007



                                                                 July 29, 2021
                                                                         APPLICATION DENIED
VIA ECF
Honorable Paul G. Gardephe
U.S. District Court Judge
United States District Court for the Southern District of New York
40 Foley Square
New York, New York 10007                                                                                    08/02/2021
                             Re:   Jahmanni Anduze v. City of New York, et al.,
                                   21-CV-00519

Your Honor,

               I am the Assistant Corporation Counsel in the Office of Georgia M. Pestana,
Acting Corporation Counsel of the City of New York, assigned to represent defendant City of
                     in the above-referenced manner. For the reasons set forth below, the City
respectfully requests: (i) an adjournment of the initial conference currently scheduled for August
3, 2021; and (ii) leave to file a motion to dismiss pursuant to Fed. Rules of Civ. P. 8(a)(2) and
12(b)(6).


         as plaintiff is currently incarcerated, I was unable to timely procure his consent before
making this application.

Procedural Background

                    Plaintiff filed his complaint on January 20, 2021, (ECF No. 2), an amended

    2021 (ECF No. 9). On April 6, 2021, the Court ordered defendants to provide waivers of
service by May 6, 2021. (ECF No. 11) On May 5, 2021, the City requested: (i) the Court stay

               and 28 U.S.C. §1915A (ECF No. 16); and, (ii) pursuant to Southern District of
New York Local Rule 1.6, the Court direct the Clerk of Court to mark this matter as related to
Alexander Williams Jr. v. City of New York, et al., 21-CV-01083 (JPC) (KHP)
Gabriel Flores v. City of New York, et al., 21-CV-1680 (RA) (KHP) (               (ECF No. 16)
Additionally, the City informed the Court that advised its client. New York City Department of
                                                                   defendant employees until the


                                                    1
      Case 1:21-cv-00519-PGG-KHP Document 20 Filed 08/02/21 Page 2 of 5




completi
       case as related to Williams 1 and Flores. As of this writing, the, the Court has not ruled
                                              and a case management conference was scheduled
for August 3, 2021. (ECF No. 17)

Request for Adjournment of August 3, 2021 Case Management Conference.

                It is respectfully requested that the case management conference scheduled for
August 3, 2021 be adjourned until such time
        of the SAC.
   that it
is denied, the parties will know the framework in which the case management conference should
proceed.

Request to Submit a Pre-Motion Conference Letter

             Alternatively, should the Court deny                                 review of the
SAC, the City respectfully requests that the Court:
           motion to dismiss pursuant to Fed. R. Civ. P. 8(a)(2) and 12(b)(6), to be filed on or
before September 3, 2021; and (ii) adjourn the initial conference until after such motion is
decided. The City bases its anticipated motion for the grounds set forth below:

                Improper Pleading: Fed. R. Civ. P. 8
short and plain statement of the claim showing that the pleader is entitled to relief       prolix
SAC spans a total of 83 pages, with 152 paragraphs, naming 42 defendants and contains, inter
alia,                      opinions; recitation of alleged arguments plaintiff had with Correction
Officers                         conversation, alleged conversations between other inmates and
corrections officers.
journal that fails to satisfy the pleading requirements of Rule 8 and should be dismissed. See
Celli v. Cole, 699 Fed. App 88                                   a complaint fails to comply with
[the Rule 8] requirements, the district court has the power, on motion or sua sponte, to dismiss
the complaint or to strike such parts as are redundant or immaterial . . .

               Failure to Exhaust Administrative Remedies: As pretrial detainee, plaintiff
must exhaust available administrative remedies prior to filing a claim pursuant to 42 U.S.C. §
1997e (a). Plaintiff did not do so. See Baez v. Bureau of Prisons, 02-CV-9216 (PKC) (DF),
2004 U.S. Dist. LEXIS 8183
        to exhaust administrative remedies). Plaintiff alleges that he filed a grievance relating to
his mail (Exhibit E, p. 81-                                                  ¶ 72; ¶ 75) But plaintiff
does not state whether he agreed with the resolution of this matter nor if he chose to appeal the
resolution. Plaintiff also states that he had not, at the time he filed the SAC, received a response
to his grievance regarding CO K. Young. As such, plaintiff did not complete the grievance
process with respect to these claims. See Boston v. Takos, 98-CV-6404 (CJS), 2002 U.S. Dist.

1
 Williams was stayed by the Court pending judicial review pursuant to 28 U.S.C. §1915. (ECF
No. 49)



                                                  2
      Case 1:21-cv-00519-PGG-KHP Document 20 Filed 08/02/21 Page 3 of 5




LEXIS 22630 at *9 (W.D.N.Y. Oct. 4, 2002) (noting that to exhaust administrative remedies as
to the alleged acts by defendants, a plaintiff must file a grievance and appeal a denial of his
grievance as to each defendant.) Nor does plaintiff allege that he filed grievances against the
other named defendants as to the alleged acts. These are preconditions to suit, and therefore, his
complaint should be dismissed. See Rivera v. Royce, 19-CV-10425 (PMH), 2021 U.S. Dist.
LEXIS 110016 at *13 (S.D.N.Y. June 11, 2021) (a complaint may be dismissed when it is clear
from its face that a plaintiff failed to exhaust administrative remedies.) (citation omitted)

                Conditions of Confinement. In addition to the reasons
motion (ECF No. 16),
                                                            Brooks v. Ponte, 14-CV-6283 (RRM)
(CLP), 2016 U.S. Dist.
                                                                                       omitted).
Instead plaintiffs allegations are complaints regarding
      the number of phone calls he can make per day, waking up at 6 am to request recreational
time, the process for obtaining a razor
mail being screened, no television in his cell, and lack of access to certain weight equipment.
None of these complaints are sufficient to support a conditions claim.

             First Amendment: Plaintiff
     to court fails because, inter alia, he has not alleged any actual injury. See Alicea v. Maly,
12-CV-00203, 2013 U.S. Dist. LEXIS 121022 at *37 (N.D.N.Y. May 13, 2013) (a denial of


            Retaliation and Eighth Amendment:                                        under the
Eighth Amendment is not a cognizable claim, rather the claim is properly brought under the First
Amendment. See Manning v. Goord, 05-CV-850F, 2010 U.S. Dist. LEXIS 20597 at *39

                                                        fails because he does not allege the
constitutional conduct he engaged in that resulted in adverse action against him being taken. See
Gillard v. Burge, 2007 U.S. Dist. LEXIS 102762 at *21 (N.D.N.Y. Feb. 20, 2007) (for a
                                          engaged in constitutionally protected conduct and
conduct was a substantial or motivating factor for the adverse actions taken by prison officials.
         omitted).

               Plaintiff alleges that he is a pretrial detainee and therefore his Eighth Amendment
claim is properly analyzed under the Fourteenth Amendment. Plaintiff fails to state a claim
because, inter alia, he makes only conclusory allegations, failing to allege facts supporting a
plausible inference that the conditions complained of were imposed for the punitive purposes.
See Bell v. Wolfish, 441 U.S. 520, 537 (1979) (a pretrial may be subject to restrictions and
conditions of a d                       long as those conditions and restrictions do not amount to
punishment, or otherwise violate the Constitution.

              Excessive Force (Third Cause of Action)
should be dismissed because: (i) plaintiff fails to allege sufficient facts involving personal
involvement of all defendants; and (ii
         details as to the events surrounding the alleged use of force and the actions taken by


                                                3
      Case 1:21-cv-00519-PGG-KHP Document 20 Filed 08/02/21 Page 4 of 5




the officer that led to the alleged injury. See Pine v. Seally, 09-CV-1198 (DNH) (ATB), 2011
U.S. Dist. LEXIS 23482 at *19 (N.D.N.Y. Feb. 4, 2011) (dismissing an excessive force claim
where plaintiffs failed to allege specific details about the alleged assault that was suffered).

               Fourteenth Amendment: P                                      DOC did not adhere to
its                                   do not establish a violation of his constitutional rights. See
Johnakin v. NYC Dept. of Corr., 11-CV-4807 (SLT), 2013 U.S. Dist. LEXIS 144059 at *31
                                         of city or state regulations do not equate to violations of
federal law or federal constitutional rights.                       see also Butler v. Westchester
County, 94-CV-8216 (SHS), 2000 U.S. Dist. LEXIS 3981
mere adoption of procedural guidelines governing day-to-day prison administration, without
more, will not give rise to a state-generated liberty interest

                Medical Treatment: To state claim for deliberate indifference, plaintiff must
allege facts showing: (1) a deprivation that was sufficiently serious and; (2) that a specific prison
official had a sufficiently culpable state of mind to be deliberately indifferent to inmate health or
safety. Rosado v. Herard, 12-CV-8943 (PGG), 2014 U.S. Dist. LEXIS 40172 at *23 (S.D.N.Y.
Mar. 25, 2014). The SAC complains of the type of medical care that plaintiff received; the
manner in which it was provided; and the procedure required for him to obtain it but does not
allege facts showing that plaintiff was denied timely medical care that was needed, if or when he
requested it through the procedure that was allegedly required, and that he was medically harmed
as a result. Therefore, the claim should be dismissed. Additionally, p               purported claim
for violation of his right to privacy in his medical information should be dismissed as plaintiff
has not pled facts showing that the disclosure violated his constitutional rights. See Narvaez v.
City of New York, 16-CV-1980 (GBD), 2017 U.S. Dist. LEXIS 59764 at *37 (S.D.N.Y. Apr. 17,
2017) (the Constitution does not provide prisoners with an unqualified right to complete
confidentiality of medical information.) (citation omitted).

                 Municipal Liability: Plaintiff fails to allege any municipal policy or custom that
led to any alleged deprivation of his constitutional rights; instead is claim is based on a
Command Level
       ¶ 130) Thus, the alleged deprivation arose not from any municipal policy or custom, but
rather from violation of the                                              therefore this claim should
be dismissed. See Johnakin, 2013 U.S. Dist. LEXIS 144059 at **22-23
        against City where plaintiff failed to allege any city policy or custom that led to the cause
                                                                  violations of Minimum Standards
set forth in the Rules of the City of New York.) Nor does plaintiff allege facts indicating that the
CLO at issue was made by individuals capable of setting municipal policy and therefore this
claim should be dismissed. See Moore v. City of New York, 15-CV-6600 (GBD), 2018 U.S. Dist.
LEXIS 121769 at *71 (S.D.N.Y. July 20, 2018) (dismissing municipal liability claim where
plaintiff failed to allege facts indicating that warden and assistant deputy warden were final
policymakers for purposes of Monell liability) (citations omitted).

              Negligent Hiring and Retention: This claim fails because plaintiff alleges facts
showing that defendants acted within the scope of their employment during the alleged conduct.
(SAC ¶ 141) See House v. City of New York, 18-CV-6693 (PAE), 2020 U.S. Dist. LEXIS
220508 at **60-61 (S.D.N.Y. Nov. 24, 2020) (           New York law, to succeed on a claim for


                                                 4
      Case 1:21-cv-00519-PGG-KHP Document 20 Filed 08/02/21 Page 5 of 5




negligent hiring, retention, or supervision, a plaintiff must show that the employee committed an
independent act of negligence outside the scope of employment, where the [employer] was aware
of, or reasonably should have foreseen, the employee's propensity to commit such an act.
           added) (citation omitted).

               Negligent Training and Supervision: This claim fails for the same reason as
negligent hiring and retention: the acts complained of are alleged to have occurred in the scope
of employment. See Stevens v. Webb, 12-CV-2909 (KAM), 2014 U.S. Dist. LEXIS 37874 at *36
                                     for negligent training and supervision are not stated where an
employee is acting within the scope of his or her employment.                              This claim
also fails                      in conclusory allegations and fails to allege any facts about any
relevant City training program and fails to allege a specific deficiency in that program, and
therefore this claim should be dismissed. See Swanson v. City of New York, 16-CV-3231
(MKB), 2017 U.S. Dist. LEXIS 114071 at **36-37 (E.D.N.Y. July 21, 2017) (dismissing
                     training claim where plaintiff failed to allege facts relating to a specific City
training program and relied on conclusory allegations). Similarly, plainti
            and discipline is based solely on conclusory allegations. See Id. at *39 (dismissing
                                                          to support the claim that        individual
Defendants were not appropriately supervised or that the institutional Defendants failed to
supervise their employees       Clark v. Gardner, 256 F. Supp. 3d 154, 167 (N.D.N.Y 2017)

            in

                New York State Constitutional Claim: This claim should be dismissed because
plaintiff has alternative remedies available by virtue of bringing claims under 42 U.S.C. §1983.
See Wahad v. FBI, 994 F. Supp. 237, 240 (S.D.N.Y. 1998) (a state constitutional action is
obviated when alternative damages remedies exist pursuant to 42 U.S.C. § 1983); see also
Talarico v. Port Auth. of N.Y. & N.J., 367 F. Supp. 3d 161                                     a
complaint alleges no theories of liability that are cognizable exclusively under the New York
State Constitution, any claims brought under the state constitution are ordinarily dismissed.

Conclusion

               For these reasons, it is respectfully requested that the Court adjourn the case
management conference scheduled for August 3, 2021, and stay the proceedings until the Court
has completed a review of the SAC pursuant to 28 U.S.C §1915(e)(2)(B) and 28 U.S.C. §1915A.
Alternatively, should the Court decline to review the complaint, it is requested that the Court
allow the City until September 3, 2021 to file a motion to dismiss pursuant to Fed. R. Civ. Pro.
12(b)(6) and Fed. R. Civ. P. 8(a)(2).

                                                              Respectfully submitted,

                                                                                   /s/

                                                              Andrey Udalov
                                                              Assistant Corporation Counsel



                                                  5
